UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4394



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOSE M. SLAUGHTER,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(CR-02-570-JFM)


Submitted:   September 12, 2007           Decided:   October 9, 2007


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Greg T. Rinckey, TULLY, RINCKEY & ASSOCIATES, PLLC, Albany, New
York, for Appellant.    George Levi Russell, III, OFFICE OF THE
UNITED STATES ATTORNEY, Debra L. Dwyer, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jose M. Slaughter appeals his conviction and 108-month

sentence imposed following his guilty plea to possession of more

than five grams of cocaine base, in violation of 21 U.S.C. § 844(a)

(2000).   Slaughter timely appealed, claiming that he was denied

effective assistance of counsel.            The Government has moved to

dismiss the appeal, arguing that we lack jurisdiction to consider

an ineffective assistance claim on direct appeal.

          Although ineffective assistance of counsel claims are

generally not cognizable on direct appeal, United States v. James,

337 F.3d 387, 391 (4th Cir. 2003); United States v. Richardson, 195

F.3d 192, 198 (4th Cir. 1999), this court is not dispossessed of

jurisdiction   to   review   such    a   claim;   in   fact,   this   court’s

jurisprudence establishes the contrary.           This court “may consider

an ineffective assistance claim on direct appeal” if, on the face

of the record, counsel’s performance was conclusively ineffective.

United States v. Alerre, 430 F.3d 681, 689 (4th Cir. 2005).

Accordingly, we deny the Government’s motion to dismiss the appeal

for lack of jurisdiction.

          However, as both parties have substantively addressed

whether Slaughter’s trial counsel provided adequate representation,

we have reviewed the record and find that it does not “conclusively

appear” that Slaughter’s attorney’s representation was ineffective.

Thus, although we have jurisdiction to consider the issue, we


                                    - 2 -
conclude that this claim is not cognizable on direct appeal.*   As

this is the sole issue raised on appeal, we affirm the district

court’s judgment. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




     *
      Slaughter may, of course, raise his ineffective assistance
claim in an appropriate motion for post-conviction relief.

                              - 3 -